OPINION — AG — ** ELECTION — WATCHER — CHALLENGER ** (1) A CANDIDATE MAY `NOT' COMMISSION OR APPOINT THE SAME PERSON TO ACT SIMULTANEOUSLY FOR HIM AS A `CHALLENGER' AND AS A `WATCHER' AT A PRIMARY ELECTION. (2) AN `EXPENDITURE', SUCH IS DEFINED IN 26 Ohio St. 413 [26-413](C) (CAMPAIGN EXPENSES, REPORTING) MUST BE MADE OR INCURRED "IN THE FURTHERANCE OF THE CAMPAIGN" OF A CANDIDATE. THE AG DOES NOT BELIEVE THAT COMPENSATION PAID BY A CANDIDATE TO AN INDIVIDUAL TO ACT AS A CHALLENGER OR A WATCHER AT OR IN AN ELECTION PRECINCT IS COMPENSATION PAID TO SAID INDIVIDUAL "IN THE FURTHERANCE OF THE CAMPAIGN". CITE: 26 Ohio St. 256 [26-256], 26 Ohio St. 369 [26-369], 26 Ohio St. 413 [26-413](C) 9 (FRED HANSEN)